Citation Nr: 1010083	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-00 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD).

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for ulcers, also 
claimed as condition of the digestive system.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of RO consideration.  
The evidence will therefore be considered in this decision.  
See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  Claims for service connection for PTSD, GERD, and ulcers 
characterized as digestive disorder were denied by a rating 
decision in December 2003, and the Veteran did not perfect an 
appeal.  

3.  Evidence received since December 2003 does not relate to 
any unestablished fact necessary to substantiate the claims 
for service connection for PTSD, GERD, or ulcers and does not 
raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since December 2003 rating decision is 
not new and material to the issues of service connection for 
PTSD, GERD, or ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006, which substantially complied 
with the notice requirements.  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  VA was not required to 
conduct an examination in this case because, as discussed 
below, no new and material evidence has been presented or 
secured.  38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

New and Material Evidence

The Veteran's original claims for service connection for the 
disabilities on appeal were denied by a rating decision in 
December 2003.  She filed a notice of disagreement, and a 
statement of the case issued in July 2005.  The Veteran did 
not perfect the appeal, and the decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Consequently, the Veteran's claim for 
service connection for these disabilities can only be 
reopened if new and material evidence has been submitted 
since the last prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

PTSD

The Veteran seeks to reopen a claim for service connection 
for PTSD, which she contends results from a sexual assault in 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The evidence of record at the time of the December 2003 
decision consisted of the Veteran's service treatment 
records, service personnel records, and VA medical treatment 
records dated from October 2001 to November 2003.  These 
records established that PTSD had been diagnosed and that the 
Veteran's treating physicians associated the condition with 
the in-service sexual assault she described.  However, there 
was no credible supporting evidence that the assault had 
occurred, and the claim was denied for this reason.  

Relevant evidence that has been associated with the claims 
folder since the December 2003 rating decision includes VA 
outpatient treatment records dated from April 2005 to August 
2007; Social Security Administration (SSA) records indicating 
that the Veteran is disabled due to both physical and mental 
factors; a private treatment note dated in January 2006 which 
indicates that she has PTSD related to an in-service sexual 
assault; and statements from the Veteran and her 
representative.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's claim for service connection for 
PTSD cannot be reopened.  The Veteran's claim was previously 
denied because there was no credible evidence of record to 
support her contention that she was assaulted in service.  
Although there is a diagnosis of PTSD which the medical 
providers believe is caused by a sexual assault in service, 
this is insufficient to establish that the triggering event 
in fact occurred.  New and material evidence in this case 
would be evidence corroborating the Veteran's account of an 
in-service assault  No such evidence has been received.  
Therefore, the newly obtained evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
it does not  raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim must be denied.  

GERD 

The Veteran is seeking service connection for GERD.  This 
claim was denied in December 2003 because this condition was 
not diagnosed in service, and there was nothing in the post-
service records which indicated that GERD was associated with 
service.  The newly obtained evidence shows a history of 
GERD; however, no active treatment for this condition is 
documented in the claims folder.  Furthermore, nothing in the 
record suggests that the condition may be related to the 
Veteran's service.  Therefore, the evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
and it does not  raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for GERD 
must be denied.  

 Ulcers

The Veteran is seeking service connection for ulcers, also 
claimed as a digestive disorder.  This claim was denied in 
December 2003 because there was no diagnosis of a digestive 
disorder in the service treatment records, and post-service 
medical records did not establish that the Veteran had a 
diagnosed digestive condition associated with active service.  
The RO acknowledged that the Veteran had been diagnosed with 
irritable bowel syndrome (IBS), but the record did not 
suggest that this condition was in any way related to active 
service.  The newly submitted medical evidence continues to 
show a diagnosis IBS, which is consistently described as 
asymptomatic.  There is no suggestion in the record that this 
condition is related to service.  In addition, there is no 
indication in the claims file that ulcers are present.  
Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and it does not  
raise a reasonable possibility of substantiating the claim.  
Accordingly, the claim for ulcers must be denied.  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for PTSD has not been received, and the 
claim is not reopened.  

New and material evidence sufficient to reopen a claim for 
service connection for GERD has not been received, and the 
claim is not reopened.  

New and material evidence sufficient to reopen a claim for 
service connection for duodenal ulcer has not been received, 
and the claim is not reopened.  

____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


